Order modified by striking out all thereof after the words “at their respective places of residence” and inserting in lieu thereof “and that upon such examination the custodian of such boxes may separate and inclose in unsealed envelope or envelopes such ballots therefrom as said petitioner or said Patrick H. McDonald may desire, or claim 'to be void or marked for identification; that such envelopes may be marked by such custodian as either party may desire, but that the ballots themselves shall hot be marked, and upon the completion of such examination all ballots taken from such boxes, together with the envelopes in which any of them may be inclosed, shall be forthwith returned to the boxes from , which they came, and such custodian shall forthwith reloclc and reseal such boxes and shall retain possession thereof as required by law, subject to -the further order of the court. Ordered further that the ballots returned to and filed with the county clerk, as custodian shall, at the completion of the examination thereof hereby authorized, be resealed by him in the envelopes from which they came, and that he retain possession thereof as required by law, subject to the further order of the Court,” and as so modified affirmed, without costs. No opinion. All concurred.